IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                      No. 11-40900
                                    c/w No. 11-40901                       Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN NASKY OKONKWO,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:10-CR-59-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent John Nasky Okonkwo has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Okonkwo has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Okonkwo’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 11-40900
                              c/w No. 11-40901

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2